{¶ 43} I write separately to, perhaps, only state the obvious: our holding as to Appellant Maynard's First Assignment of Error neither suggests nor compels the conclusion that prejudgment interest must necessarily be awarded to Plaintiffs. It may well be that the trial court was quite familiar with the negotiations and settlement offers of the parties and was in a position to adequately evaluate the issue of lack of good faith. Further, it may very well be that the trial court's use of the phrase "no evidence of bad faith" was intended to express its informed conclusion that there was no "lack of good faith" involved. Consequently, it may well be that after proceedings on remand the court may arrive at the same destination, albeit along a more felicitous route.